UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     RORY C. FLYNN,                                DOCKET NUMBER
                        Appellant,                 DC-1221-14-1124-W-1

                  v.

     SECURITIES AND EXCHANGE                       DATE: September 1, 2016
       COMMISSION,
                   Agency.




           Bruce M. Bettigole, Washington, D.C., for the appellant.

           David L. Pena, Esquire, Hanan Idilbi, Esquire, Joseph Ashley Ebersole,
             Esquire, Laura Walker, Esquire, and Richard M. Humes, Esquire,
             Washington, D.C., for the agency.


                                         BEFORE

                             Susan Tsui Grundmann, Chairman
                                Mark A. Robbins, Member


                                          ORDER
¶1        The agency has filed a petition for review of the initial decision, which
     denied his request for corrective action in this individual right of action appeal.
     The two Board members cannot agree on the disposition of the petition for
     review.   Therefore, the initial decision now becomes the final decision of the
     Merit Systems Protection Board in this appeal. Title 5 of the Code of Federal
     Regulations, section 1200.3(b) (5 C.F.R. § 1200.3(b)). This decision shall not be
     considered as precedent by the Board in any other case. 5 C.F.R. § 1200.3(d).
                                                                                  2

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the U.S.
Court of Appeals for the Federal Circuit.
      The court must receive your request for review no later than 60 calendar
days after the date of this order.      See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
has held that normally it does not have the authority to waive this statutory
deadline and that filings that do not comply with the deadline must be dismissed.
See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you want to request review of the Board’s decision concerning your
claims   of    prohibited   personnel   practices   under   5 U.S.C.   § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the U.S. Court of Appeals for the
Federal Circuit or any court of appeals of competent jurisdiction. The court of
appeals must receive your petition for review within 60 days after the date of this
order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek
review in one court of appeals, you may be precluded from seeking review in any
other court.
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).     You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional information about the U.S. Court of Appeals for the Federal Circuit is
                                                                                  3

available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.            Additional
information about other courts of appeals can be found at their respective
websites, which can be accessed through the link below:
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
     If you are interested in securing pro bono representation for an appeal to the
U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.